Citation Nr: 1203357	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in October 2009 and May 2011 for further development.

The Veteran presented testimony at an RO hearing in March 2008, and at a Board hearing in July 2009.


FINDING OF FACT

The Veteran's current degenerative joint disease of his knees was not manifest in service or to a degree of 10 percent within one year of separation and is unrelated to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in September 2004.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, the Board notes that the RO sent the Veteran a November 2008 correspondence that fully complied with Dingess.  The RO subsequently provided supplemental statements of the case (SSOC) in March 2011 and October 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC). 
  
VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records and exhausted attempts to find any others in April 2010 and August 2011; VA has otherwise assisted the Veteran in obtaining evidence.  A VA examination is not necessary, as an in-service disease, injury, or event is not established.  VA afforded the Veteran the opportunity to give testimony to the RO and to the Board.  The RO complied with the Board's October 2009 and May 2011 remands by obtaining VA medical records and making exhaustive efforts to obtain any additional service treatment records, and by readjudicating the claim.  

VA has fully complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  See October 3, 2011, letter to Veteran and October 2011 SSOC.  38 C.F.R. § 3.159 (2011).  Further, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).
   
The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran appeals the RO's denial of service connection for bilateral knee disability.  He indicated in February 2005 that he had injured his knee in service in late 1962 or early 1963, and that he had been treated at service facilities prior to separation.  In July 2006, he mentioned that he had injured his knees in service and that they were not mentioned on service discharge examination because he was not experiencing a flare up of them at the time.  

The Board notes that it is possible that some of the Veteran's service treatment records were lost.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

Service treatment records (STRs) are silent for reference to knee problems.  Furthermore, the Veteran denied having or having had knee problems at the time of a November 1963 service examination and no knee abnormalities were reported at that time.  Also, he denied having or having had knee problems on service discharge examination in June 1966, and his knees were clinically normal at that time.  He reported some medical problems but denied all other significant medical history.

The Veteran filed a claim for pension in 1994.  

In February 1994, a VA examination revealed slight right knee crepitus on McMurray exam.  In September 1994, the Veteran reported knee pain for 1 1/2 years.  

On VA examination in November 1994, the Veteran stated that while running in service, he stepped in a hole and experienced pain in his knee.  He stated that X-ray films at the time had shown fluid, and that he was offered an operation but that he chose conservative therapy instead.  In the intervening years, if he took a misstep or was active in sports, his knee would occasionally give way.  In late 1992, he began to have a gradual onset of chronic intermittent bilateral knee pain.  It would occur 2 to 3 times per week and he would have slight swelling intermittently of his knees.  He also reported that either knee would give way with an awkward step.  After an examination which revealed range of motion from 10 to 125 degrees limited by pain perception, as well as no laxity and trace crepitus of both knees, the diagnosis was bilateral knee arthralgia.  X-rays of his knees in September 1994 had been normal.   

The Veteran currently has bilateral knee disability, specifically, minimal degenerative joint disease of his knees, as reflected by February and March 2008 VA medical records.  

The Veteran testified during his July 2009 hearing that his first knee injury occurred in late 1962 or early 1963, during an exercise.  He sprained his knee and was taken to a service hospital where fluid was drained from his knee and was put on crutches.  After that, he reinjured his knee in service and was treated at service facilities.  The reason why he did not mention his knee on service discharge examination was that he was excited to get out of service as they had started sending people to Vietnam in 1965.  His knee then continued to bother him after service, but he did not see VA until 1994.  Similar testimony had been provided in March 2008.

Based on the evidence, the Board concludes that service connection is not warranted for bilateral knee disability.  The service treatment records are silent for reference for knee problems.  The Veteran specifically denied having or having had knee problems on service examinations in November 1963 and June 1966, and he was found to be clinically normal on service discharge examination in June 1966.  Other problems were mentioned but not knee problems, and he denied any other significant medical history.  Additionally, he filed a claim for pension in 1994, but not for service connection, and it would have been appropriate for him to do so at that time or earlier if he in fact had injured his knees in service and had had problems with them since.  Accordingly, the Board finds that the Veteran's recent assertions of in-service knee trouble are not credible.  

The Veteran attempted to explain at his 2009 hearing as to why he failed to report knee problems on service separation.  Nevertheless, he had specifically negatively indicated otherwise during service, when it would have been appropriate to mention any knee problems.  Further, he was examined for knee problems on service discharge examination in June 1966 and none were found.  Moreover, the first indication of knee problems post-service was in 1994, which was many years after service.  The Board further finds that the Veteran's assertions of continuity of knee symptoms since service is not credible.  No evidence, except for his own recent statements, has been submitted to support this.  Instead, the first documented treatment for knee trouble was in 1994, when the Veteran's history at that time was of knee pain for only 1 1/2 years and arthritis was not found at the time.  X-rays were negative.  The diagnosis was arthralgia.  Arthralgia is defined as "[p]ain in a joint, especially one not inflammatory in character."  Stedman's Medical Dictionary 149 (27th ed. 2000)).  Arthralgia is not considered a chronic disability for VA disability purposes, as pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Thus, even at that time, about 28 years after service, no disability was shown.  

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs, etc.).  The event in question is said to have occurred in a non-combat setting - namely, during an exercise in 1962 or 1963.  As such, it is entirely permissible for the Board to expect there to be some documentation of this claimed injury or incident to confirm it actually occurred, especially given its claimed seriousness (required use of crutches).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs."  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).

In this regard, the Board must make two preliminary findings in order to rely on this inference (see id): (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at 15.  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at 15.

Here, there may be some indication of incomplete STRs.  However, the records are complete in relevant part.  For example, the Veteran testified in 2009 that his injury occurred in 1962 or early 1963.  Hearing transcript (T) 2.  Significantly, there is a November 1963 Report of Medical Examination in which no pertinent abnormalities were noted.  Additionally, the Veteran specifically checked 'no' to having any 'trick or locked knee' problems.  Other problems by history were noted, but nothing to do with the knees.  This examination post-dated the currently-reported injury and preceded the separation examination.  These lack of complaints and findings are against the current claim and undermine the credibility of the Veteran's recent statements.  

The Board recognizes that the Veteran testified as to having a subsequent injury.  T. 4.  Of record are STRs dating from February 1963 to December 1965, none of which refer to the knees.  There is a document regarding treatment at a hospital but, again, the knees were not noted.  Finally, as discussed above, despite the Veteran's stating that he was reluctant to mention knee problems on service separation in June 1966, clinical evaluation of the lower extremities was normal in any event.  These facts diminish the credibility of the recent statement of knee problems or injury during service.  

Also, under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, arthritis is not the type of disorder that is subject to lay observation.  Rather, the evidence of record shows that various testings and examinations were provided in order to identify the presence and nature of the claimed knee disorder.  As such, the Veteran's statements as to diagnosis or etiology are not competent evidence.  See 38 C.F.R. § 3.159 (Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion). 

The Board otherwise recognizes that the Veteran reported on VA examination in November 1994 that he experienced pain in his knee in 1963 when stepping into a hole.  This notation does not constitute competent evidence of the required nexus. The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  This reported history was not subsequently identified by the examiner as bearing a relation to a disability; rather, the diagnosis was arthralgia, which, as discussed, is not considered a disability.  As such, this is not probative evidence that provides a basis for a grant of service connection.   

It was not until 2008 that minimal arthritis was demonstrated.  Given that this is about 42 years after service separation, well beyond the one-year provided under regulations, presumptive service connection is not in order.       

In light of the above, the Board concludes that the Veteran's current minimal degenerative joint disease of his knees was not manifest in service or to a degree of 10 percent within one year of service discharge, and that it is unrelated to any incident of service.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral knee disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


